           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 EASTER SERVICES, L.L.C.,                 )
                                          )
                Plaintiff,                )
                                          )
 -vs-                                     )      Case No. CIV-20-178-F
                                          )
 TRAVELERS CASUALTY AND                   )
 SURETY COMPANY OF                        )
 AMERICA,                                 )
                                          )
                Defendant.                )


                                      ORDER

        The court is in receipt of Defendant Travelers Casualty and Surety Company
of America’s Notice of Removal (doc. no. 1), filed February 28, 2020, and
Defendant Travelers Casualty and Surety Company of America’s Motion to Dismiss
(doc. no. 4) and Defendant Travelers Casualty and Surety Company of America’s
Amended Motion to Dismiss (doc. no. 5), both filed March 2, 2020.
        In light of the filing of the amended motion, the court shall strike as moot
Defendant Travelers Casualty and Surety Company of America’s Motion to Dismiss
(doc. no. 4).
        The court has reviewed the record and notes that Jason Easter signed the
“Petition Amendment” on behalf of plaintiff, Easter Services, LLC. See, doc. no. 1,
exhibit numbers 2, 5 and 6. However, a limited liability company, which is a
business entity, can only appear in court through an attorney and not through a non-
attorney corporate officer appearing pro se. See, Harrison v. Wahatoyas, LLC, 253
F.3d 552, 556 (10th Cir. 2001); see also, Flora Constr. Co. v. Fireman’s Fund Ins.
Co., 307 F.2d 413, 414 (10th Cir. 1962); LCvR 17.1 (“Parties who are not natural
persons may not appear pro se.”) Plaintiff, Easter Services, LLC, shall therefore be
required to secure an entry of appearance by counsel on its behalf (with association
of resident counsel if required by Rule 83.3 of the court’s Local Civil Rules) within
30 days from the date of this order. Defendant Travelers Casualty and Surety
Company of America’s Amended Motion to Dismiss (doc. no. 5) shall be held in
abeyance pending an entry of appearance by counsel on behalf of plaintiff.
        IT IS THEREFORE ORDERED that Defendant Travelers Casualty and
Surety Company of America’s Motion to Dismiss (doc. no. 4) is STRICKEN as
MOOT.
        IT IS ALSO ORDERED that plaintiff, Easter Services, LLC, shall secure an
entry of appearance by counsel on its behalf (with association of resident counsel if
required by Rule 83.3 of the court’s Local Civil Rules) by April 2, 2020. Failure to
do so may result in the dismissal without prejudice of plaintiff’s action.
        IT IS FURTHER ORDERED that Defendant Travelers Casualty and Surety
Company of America’s Amended Motion to Dismiss (doc. no. 5) is HELD in
ABEYANCE pending an entry of appearance by counsel on behalf of plaintiff,
Easter Services, LLC.
        IT IS SO ORDERED this 3rd day of March, 2020.




20-0178p001.docx




                                          2
